


110 HRES 1220 IH: Honoring the lives of Dr. Victor Westphall

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1220
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. Udall of New
			 Mexico submitted the following resolution; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Honoring the lives of Dr. Victor Westphall
		  and Mrs. Jeanne Westphall and their contributions to the Nation’s
		  veterans.
	
	
		Whereas during the Vietnam War, over 58,000 Americans were
			 killed;
		Whereas on the evening of May 22, 1968, First Lieutenant
			 Victor David Westphall III was killed in action in Quang Tri Province;
		Whereas Dr. Victor Westphall and Mrs. Jeanne Westphall
			 chose to honor the courage and sacrifice of their son and others who gave their
			 lives in the war by creating a memorial in Angel Fire, New Mexico;
		Whereas in the face of challenges to and difficulties
			 during a time of divisiveness and unrest in the Nation, the Westphalls
			 nonetheless recognized the need for a place to honor those who had suffered and
			 those who had died as a result of the war;
		Whereas on May 22, 1971, a dedication was held for the
			 Vietnam Veterans Peace and Brotherhood Chapel and National Memorial;
		Whereas the memorial was the first of its kind in the
			 Nation and over the last 40 years it has become a spiritual haven for veterans
			 and a place of reflection and tranquility;
		Whereas those who led the establishment of the Vietnam
			 Veterans Memorial in Washington, DC, looked to the memorial in Angel Fire as an
			 inspiration;
		Whereas Dr. Victor Westphall and Mrs. Jeanne Westphall
			 spent the next four decades working to expand the memorial and to spread its
			 message of peace;
		Whereas Dr. Victor Westphall and Mrs. Jeanne Westphall
			 established the David Westphall Veterans Foundation to facilitate this
			 effort;
		Whereas on July 22, 2003, Dr. Victor Westphall
			 died;
		Whereas on August 1, 2004, Mrs. Jeanne Westphall
			 died;
		Whereas surviving members of the Westphall family carry on
			 the work that Dr. and Mrs. Westphall began, maintaining a steadfast commitment
			 to the memorial in Angel Fire and continuing to support its purpose and
			 mission; and
		Whereas on November 11, 2005, Veterans Day, the David
			 Westphall Veterans Foundation donated the Vietnam Veterans National memorial to
			 the State of New Mexico to be operated as the Vietnam Veterans Memorial State
			 Park, the only such State park in the Nation: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 substantial contributions made by Dr. Victor Westphall and Mrs. Jeanne
			 Westphall in their efforts to honor all veterans and to properly memorialize
			 the sacrifices made during the Vietnam War;
			(2)honors the memory
			 of Dr. Victor Westphall and Mrs. Jeanne Westphall, both of whom embodied
			 outstanding principles, courage, and service; and
			(3)encourages the
			 National Park Service of the Department of the Interior, which manages the
			 Vietnam Veterans National Memorial, to seek collaboration and partnership with
			 the Vietnam Veterans Memorial State Park in New Mexico, as appropriate, as a
			 way of honoring in an enduring way Dr. and Mrs. Westphall and all Vietnam
			 veterans for their contribution and service to the Nation.
			
